Order entered September 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00607-CV

                                PETER BEASLEY, Appellant

                                                V.

     SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER;
              JANIS O'BRYAN; AND NELLSON BURNS, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-05278

                                            ORDER
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell

       The underlying suit in this appeal was filed by appellant. On appellees’ motion, the trial

court declared appellant vexatious pursuant to chapter 11 of the Texas Civil Practice and

Remedies Code, ordered him to post bond in the amount of $422,064 as security to continue the

suit, and required him to obtain permission from the appropriate local administrative judge prior

to filing any new suits. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.051, 11.055, 11.101.

Appellant failed to post the bond, and the suit was dismissed. See id. § 11.056. This appeal

challenges both the order dismissing the suit and the order declaring appellant vexatious.

       Asserting the trial court impermissibly denied him hearings on his motion for new trial

and motion challenging defense counsel’s authority to defend against the suit, appellant has filed
an opposed first amended motion for emergency temporary orders. Specifically, he asks the

Court to direct the trial court to “not interfere with [him] obtaining [] hearing[s].” And, because

the trial court’s plenary power will soon expire, he also asks we extend the plenary power.1

           Civil practice and remedies code section 11.052 provides that, on the filing of a motion

for an order declaring a plaintiff vexatious, “the litigation is stayed.” See id. § 11.052. If the

motion is granted, the stay remains in effect unless and until appellant posts security. Drum v.

Calhoun, 299 S.W.3d 360, 369 (Tex. App.—Dallas 2009, pet. denied).

           Because appellant failed to post the bond, the stay remains in place. Accordingly, we

DENY the motion.

           Appellant’s motion to recuse Justices Lana Myers and Ada Brown remains pending.

                                                                                /s/        KEN MOLBERG
                                                                                           JUSTICE




1
 Appellant has a third request, that we direct the trial court “to not interfere with [him] filing court documents in support of this appeal,” but he
acknowledges both the Clerk of this Court and the trial court clerk have accepted his filings.